LATTIMORE, Judge.
Conviction for theft over $50; punishment, two years in the penitentiary.
Appellant’s notice of appeal was entered on March 30, 1931, and in the order of the court made at said time appellant was given sixty days in which to file his bills of exception. Each of the bills of exception was filed on May 30, 1931, on which day the trial judge entered an order granting an extension of the time for filing such bills. The sixty day period originally granted, expired May 29th, as will appear by computation. The rule is both statutory and upheld by all the authorities, that if the extending order be not made within the time originally allowed, same will be of no effect. The trial court having no power to enter the extending order at the time same was enterd, the bills of exception, though filed within the time thus extended, were filed too late and can not be considered.
*617We have carefully examined the statement of facts and find same to be amply sufficient to support the judgment of guilt.
No error appearing, the judgment will be affirmed.

A firmed.